Application to amend a final judgment of divorce by inserting therein a provision for the payment of alimony for the support and maintenance of plaintiff, and for the allowance of counsel fees. Order modified on the facts by increasing from $250 to $500 the counsel fee ordered to be paid to plaintiff, and by striking from the last ordering paragraph of the judgment, as amended by the order, the words and figures “Twenty ($20.00)” and “21st day of April, 1947” and inserting in the place thereof, respectively, the words and figures “ Seventy-five ($75.00) ” and “ 6th day of September, 1946.” As thus modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to appellant. The counsel fee and the arrears of alimony shall be paid within twenty days from the entry of the order hereon. In our opinion the alimony and counsel fee awarded were inadequate. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.